 



Exhibit 10.31
EXECUTION VERSION
PROMISSORY NOTE

      $5,000,000   February 14, 2006

     FOR VALUE RECEIVED, SIRION THERAPEUTICS, INC., a North Carolina corporation
(“Borrower”), hereby promises to pay to the order of PHARMABIO DEVELOPMENT INC.,
a North Carolina corporation (“Lender”), in lawful money of the United States of
America in immediately available funds, the lesser of (i) the principal sum of
Five Million ($5,000,000) and (ii) the aggregate unpaid principal amount of all
Advances (as defined in the Loan Agreement referred to below) made by Lender to
Borrower pursuant to the Loan Agreement (as defined below), together with
interest accrued thereon. The interest shall accrue on the unpaid principal
amount of each Advance at the rates and in the manner provided in the Loan
Agreement. Payment of the principal amount of this Note and accrued interest on
this Note shall be made at the times and in the manner provided in the Loan
Agreement. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Loan Agreement.
     Each Advance made by Lender to Borrower, and all payments made on account
of the principal amount hereof, shall be recorded and endorsed by Lender on the
grid attached hereto which is a part of this Note. Failure to so record and
endorse such Advances and payments, however, shall not affect Borrower’s
obligations in respect of such Advances.
     This Promissory Note is the Note referenced in the Loan Agreement between
Borrower and Lender dated as of the date of this Note (as same may be amended
from time to time, the “Loan Agreement”), and is entitled to the benefits of the
Loan Agreement. The Loan Agreement, among other things, (i) provides for the
making of certain Advances by Lender to Borrower from time to time, the
principal amount of each such Advance being a principal amount evidenced by this
Note, and (ii) provides that this Note is secured by, and Borrower has granted a
security interest in, certain of its assets as set forth in that certain
Security Agreement between Borrower and Lender dated as of the same date as this
Note.
     In case an Event of Default (as defined in the Loan Agreement) shall occur
and be continuing, the unpaid principal amount of, and accrued interest on, this
Note may be declared to be due and payable in the manner and with the effect
provided in the Loan Agreement.
     Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note.
     This Note shall be governed by and construed in accordance with the Laws of
the State of North Carolina without regard to the conflicts of law rules of such
state.
     Lender and Borrower agree that disputes relating to this Note shall be
subject to the provisions of the Loan Agreement entitled “Internal Review” and
“Arbitration” set forth in Sections 8.14 and 8.15 thereof, respectively.

                  BORROWER:    
 
                SIRION THERAPEUTICS, INC.    
 
           
 
  By:   /s/ Barry Butler    
 
  Name:  
 
Barry Butler    
 
  Title:   CEO    

 